DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 01/11/2022. Claims 1, 8 and 15 are amended. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/875,860.
Examiner Note
Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Claims 1-7 recite “processor”. The processor has been described on Paragraph 24 of the specification clarifies it as the processor is “the term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions”. Therefore, claims 1-7 are statutory under 35 USC 101.
Terminal Disclaimer



The terminal disclaimer filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10708306  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “the security platform is configured …” in claim 2, 5, 9, 12, 13, 16, and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and further and in view of US Patent Application No. 2006/0174001 to Zhu( listed in IDS 10/07/2021).



Regarding claim 1, Archer (320) discloses a system, comprising: a processor configured to: and a memory coupled to the processor and configured to provide the processor with instructions [Col. 2 line 58-64, FIG. 2 is a diagram illustrating components of exemplary network device 105.  In some implementations, network devices 105 and authentication server 120 may include similar components.  Referring to FIG. 2, network device 105 (e.g., a workstation, monitoring device, etc.) may include bus 210, processor 220, memory 230, storage device 240…]; and
monitor network traffic on a service provider network at a security platform to 5identify a subscriber identity for a new session [Col. 5 lines 48-50, policy identification logic 320 may be further configured to monitor accesses/information for a number of users and network devices 105]; and
 and determine an application identifier for user traffic associated with the new session at the security platform, comprising to [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user]; and
wherein the 15application identifier relates to web browsing using HyperText Transfer Protocol (HTTP), a Domain Name System (DNS) request, a file transfer using File Transfer Protocol (FTP), Telnet, Dynamic Host Configuration Protocol (DHCP), Transmission Control Protocol (TCP), User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP), or any combination thereof [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user]; and
determine a security policy to apply at the security platform to the new session based on the subscriber identity and the application identifier [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2(subscriber identity), for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available]; and
 wherein the security policy includes allowing or passing the new session, blocking or dropping the new session, or restricting access 25of the new session [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access to resources or applications when the user (or users) is not authenticated.], and  [Col. 10 lines 28-32, when the first user is not determined to be an authorized user (block 605--NO), authenticated resource/application 520 may deny access to the first user (block 610) and may notify the first user that access to resource/application is denied (block 615)]; and
 perform security policy enforcement based on the subscriber identity and the application identifier [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access 
Archer (320) does not explicitly discloses, however, Archer (631) discloses identify, within the network traffic, a create session request message or a create PDP context request message to create the new session [¶137, For deployment in a mobile network (e.g., 3GPP GRPS/UMTS, LTE, etc.) it is beneficial to have subscriber and device information and location as well as other mobility parameters for subscriber, device, and location-based traffic management.  This can be accomplished in part by inspecting control plane messages exchanged between gateways (e.g., GTP-C over the Gn interface, GTPv2 over the S4/S11 or S5/S8 interfaces, etc.) or by receiving mobility information from other network nodes (e.g., RNC, MME, etc.).  Packet processing element 335 may perform control plane processing.  It may receive control plane (e.g., GTP-C) messages and parse relevant control-plane messages exchanged between gateways in order to extract and map subscribers and devices to locations]; and
 extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM- 10based Internet of Things (IoT) identity [¶144] Media session policy actions may be further scoped or constrained by one or more individual or aggregate media session characteristics, such as: [¶145] subscriber (IMEI, IMSI, MSISDN, IP address), subscriber tier, roaming status].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320) with the teaching Archer 
Archer (320) and Archer (631) do not explicitly disclose, however, Shu discloses monitor, via deep packet inspection, tunneled user traffic after the new session has been created to obtain the application identifier, and wherein the 20tunneled user traffic includes GPRS Tunneling Protocol User Plane (GTP-U) traffic [Col. 1 lines 58-67- Col. 2 lines 1-6, A GTP firewall is a generic network firewall that supports the GTP protocol.  In the GPRS network, one or more GTP firewalls may be provided at the Gn or Gp interface in the network.  For example in FIG. 1, between SGSN 123 and GGSN 152 is a Gn interface.  A GTP firewall 141 at the Gn interface may be used to filter packets that are sent to, and received by, SGSN 123… GTP firewall 141 may inspect packets sent through the interface and apply policies to support the security of SGSN 123.  GTP firewall 141 may be configured to inspect tunnel traffic], and [Col.8 lines 14-22, FIG. 5 is another block diagram illustrating a GPRS network 500 including a GTP intercept device 147 positioned inline between an SGSN 123 and a GGSN 152 and operable to provide lawful interception of GTP traffic between SGSN 123 and GGSN 152 independent from a GTP firewall 144, consistent with principles of the invention.  GTP intercept device 147 may be positioned between SGSN 123 and GGSN 152 such that GTP traffic between SGSN 123 and GGSN 152 passes through inline GTP intercept device 147].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320) and Archer(631) with the teaching Shu in order to  intercept GPRS Tunneling Protocol ("GTP") packets by receiving a GTP tunnel packet(traffic) through GTP firewall, determining whether the GTP tunnel packet is to be intercepted, intercepting GTP tunnel packets if it is determined that the GTP tunnel packet 
extract the subscriber identity from the create session request message or the create PDP context request message, the subscriber identity including a SIM-based Internet of Things (IoT) identity, wherein the extracting of the subscriber identity comprises to extract the SIM-based IoT identity from GTP-C traffic.
Archer (631) discloses these limitations as: [¶137, For deployment in a mobile network (e.g., 3GPP GRPS/UMTS, LTE, etc.) it is beneficial to have subscriber and device information and location as well as other mobility parameters for subscriber, device, and location-based traffic management.  This can be accomplished in part by inspecting control plane messages exchanged between gateways (e.g., GTP-C over the Gn interface, GTPv2 over the S4/S11 or S5/S8 interfaces, etc.) or by receiving mobility information from other network nodes (e.g., RNC, MME, etc.).  Packet processing element 335 may perform control plane processing.  It may receive control plane (e.g., GTP-C) messages and parse relevant control-plane messages exchanged between gateways in order to extract and map subscribers and devices to locations], and [¶144] Media session policy actions may be further scoped or constrained by one or more individual or aggregate media session characteristics, such as: [¶145] subscriber (IMEI, IMSI, MSISDN, IP address), subscriber tier, roaming status]; and
Archer (320), Archer (631), Shu do not explicitly disclose, however Zhu discloses the limitations above and further discloses limitation, wherein the extracting of the subscriber identity comprises to extract the SIM-based IoT identity from GTP-C traffic as: [¶41, Referring back to FIG. 1, the "Packet Sniffing module" 101 performs basic packet pre-analysis. The "Packet Sniffing module" 106 may redirect the IP traffic 111 which is used to identify the  GTP-C (General Tunneling Protocol Control) packets such as "PDP context create" packets (not shown) to the "Identification module" 103. From these packets it is possible to extract the identity of the mobile subscriber. For fixed IP and CDMA networks, the "Packet Sniffing module" 101 may redirect RADIUS related packets towards the "Identification module" 103. All other types of traffic may be sent to the "Packet and Traffic Session Analysis module" 102.], and [¶47, In the case of a GPRS/EDGE/WCDMA network, the identity of the mobile subscriber may be obtained from relevant data capture at the Gn interface 13 between the SGSN 12 and the GGSN 15. The relevant data may be in GTP-C messages sent during a PDP context activation process. The "Subscriber Identification module" 103 may capture a "PDP context create request" message coming from the SGSN 12 which includes a MSISDN (in E.164 format) or an IMSI (in E.214 format) of the mobile subscriber and a "PDP create response" message replied by the GGSN 15 which includes an assigned IP address. The "Subscriber Identification module" 103 may track, in real-time, all online IP sessions available per mobile identity. The "Subscriber Identification module" 103 may close each online IP session when a PDP context deactivation message is sent].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320) and Archer (631) and Shu with the teaching Zhu in order to monitor mobile subscriber’s data traffic and send a report to an operator the identity of the mobile subscriber where the mobile subscriber's identity is known by an unique identifier [ Zhu, Abstract].
Regarding claims 2, 9, and 16, Archer (320) discloses wherein the security platform is configured with a plurality of security policies based on the subscriber identity and the application identifier) [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2, for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available], and [Col. 2 lines 36-42].
Regarding claims 4, 11, and 18, Archer(320)  discloses wherein the processor is configured to: perform Uniform Resource Link (URL) filtering based on the subscriber identity and the application identifier[Col. 4 lines 40-51,  the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user].
Regarding claims 7, 14, and 20, Archer (320) discloses wherein the processor is configured to: block the new session from accessing a resource based on the security policy [Col. 2 lines 36-42, authentication server 120 includes any device or combination of devices configured to receive session and monitored information from network devices 105 and identify security rules or policies based on the received information.  Identified rules may be used to authenticate a user or, when authentication is not satisfied, to block access to resources or applications when the user (or users) is not authenticated.], and [Col. 10 lines 28-32, when the first user is not determined to be an authorized user (block 605--NO), authenticated 
 	Archer (320) and Shu do not explicitly disclose, however Archer (631) discloses wherein the SIM-based IoT identity includes an International Mobile Subscriber Identity (IMSI).  
 [¶144] Media session policy actions may be further scoped or constrained by one or more individual or aggregate media session characteristics, such as: [¶145] subscriber (IMEI, IMSI, MSISDN, IP addre that access to resource/application is denied (block 615)].
Regarding claims 8, and 15, these claims are interpreted and rejected for the same rational set forth in claim 1.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and further and in view of US Patent Application No. 2006/0174001 to Zhu( listed in IDS 10/07/2021)  and further in view of US Patent Application No. 10,142,290 to Brandwine et al (“Brandwine”) ( listed in IDS 05/15/2020).
Regarding claims 3, 10, and 17, Archer (320), Archer (631), Shu, and Zhu do not explicitly disclose, however, Brandwine discloses wherein the processor is configured to: perform threat detection and/or threat prevention based on the subscriber identity and the application identifier.  Bardwine discloses wherein the security platform is configured to perform threat detection and/or threat prevention based on the subscriber identity and the application identifier [Col. 5 lines 8-19, The intrusion detection service may use the correlated threat information generated based at least in part on the information on network traffic 146 and/or decisions on traffic 148 to perform various attack mitigation and attack detection operations.  Furthermore, the intrusion detection system may use the information on network traffic 146 to update firewall settings, intrusion detection settings, and other security settings of various computing systems operated by the computing resource service provider and/or the customer.  An intrusion prevention system may also use the information on network traffic 146 and/or decisions on traffic 148 to determine and apply a set of security policies.], and [Col. 6 lines 34-41, the display pane 204 may display a variety of information to the customer such as process identifier associated with the network traffic, application identifier associated with the network traffic, host identifier associated with the network traffic, network address associated with the network traffic, port number associated with the network traffic, user identifier associated with the network traffic].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320), Archer (631), Shu, and Zhu with the teaching Brandwine in order for the computing resource service provider provide 
information on network traffic and decisions on traffic a security service and an intrusion prevention system uses the information on network traffic and/or decisions on traffic to determine and apply a set of security policies [Brandwine, Col. 4 lines 64-67- Col. 5 lines 1-24].

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and .
Regarding claims 5, 12, and 19, Archer (320) discloses wherein the processor is configured to: and perform security policy enforcement based on the subscriber identity, and the application identifier, wherein the security platform is configured with a plurality of security policies based on the subscriber identity, and the application identifier [Col. 2 lines 14-19, in some implementations, the security policies may be application or resource-based.  In such instances, depending on the information received from facial recognition device 105-2(subscriber identity), for example, certain resources (e.g., applications, network connections, web sites, services, etc.) may be disabled or blocked, while other resources may remain available], and [Col. 4 lines 40-51, the received information may include information relating to an authenticated security session for a particular resource, service, or application.  For example, the received information may include a resource identifier, such as a database identifier, web site or address (e.g., uniform resource locator (URL)), application name, service name, originating network name/number, or session identifier and a user identifier, such as a username, identification number, etc. The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user].
Archer (320), Archer (631), Shu, and Zhu do not explicitly disclose, however, Jain discloses  identify, within the network traffic, a Radio Access Technology (RAT) type, RAT type[Abstract, receiving an indication of a radio access technology (RAT) change for a user equipment (UE); determining availability of a preferred RAT type for a policy related rule RAT type for one or more service data flows for the UE; and configuring the one or more service data flows for the UE based, at least in part, on a change in availability of the preferred RAT type following the RAT change.  In at least one case, the method can include routing downlink packets to the UE using the one or more service data flows for the preferred RAT type if the preferred RAT type is available].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320), Archer (631), Shu, and Zhu with the teaching Jain in order to determine availability of a preferred RAT type for a policy related rule associated with the UE and configuring one or more services data flows for the US based on the preferred RAT type[ Jain, Abstract].
Claims 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 8,464,320 to Archer et al (“Archer (320)”) ( listed in IDS 05/15/2020) in view of US Patent No. 9,219,751 issued to Archer et al (“Archer (631)”) and further and in view of US Patent Application No. 7,865,944 to Shu et al (“Shu”) ( listed in IDS 05/15/2020) and further and in view of US Patent Application No. 2006/0174001 to Zhu( listed in IDS 10/07/2021) and further in view of US Patent Application No. 2014/0321278 to Cafarelli et al (“Cafarelli”) ( listed in IDS 05/15/2020).
Regarding claims 6, and 13 Archer (320), Archer (631), and Zhu do not explicitly disclose, however, Shu discloses wherein the security platform monitors wireless interfaces including a plurality of interfaces for a GPRS Tunneling Protocol (GTP) [ FIG. 1, see corresponding text for more detail ,… Packets may be transferred transparently between the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer(320)  and Archer(631)  with the teaching Shu in order to  intercept GPRS Tunneling Protocol ("GTP") packets by receiving a GTP tunnel packet(traffic) through GTP firewall, determining whether the GTP tunnel packet is to be intercepted, intercepting GTP tunnel packets if it is determined that the GTP tunnel packet is to be intercepted, and processing the intercepted GTP tunnel packets based on an access control Policy [Shu, abstract, Col. 4 lines 57-67- Col. 5 lines 1-6].
	Archer (320), Archer (631), Shu, and Zhu do not explicitly disclose, however, Cafarelli discloses in a mobile core network for a 3G and/or 4G network [¶128, the processing unit 142 may also be configured to monitor different interfaces, such as S3 and S4 interfaces, and Gn interface.  The S3 interface enables mobility between 3G GPRS and LTE networks when LTE devices roam into 3G GPRS coverage area].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Archer (320), Archer (631), Shu, and Zhu with the teaching Cafaelli in order to implement network monitoring tools designed to gather and process network traffic and determining the network flow is desired to be monitored. [Cafarelli, Abstract, ¶¶3, 5].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP-3496439-A1[method and device for preventing signaling attack].
CN-104685957-A[ system and method for APN correction in GTP messages associated with GPRS data services offered by mobile operator using sponsor network].
Combet (US20130080774) [Two-stage Anonymization of mobile network subscriber personal information, ¶35].
Kovvali (US2012/0076120) [ Destination Learning and Mobility Detection in Transit Network Device in LTE & UMTS Radio Access Networks, ¶¶59, 61-62, 64].
BU 2009/0088147, Para. 33-34; Koodli 2011/0075675, para. 98] .
https://help.fortinet.com/fos50hlp/54/Content/FortiOS/fortigate-carrier-52/GTP_IMSI_filtering.htm
create PDP request or response ( advanced filtering);https://www.arib.or.jp/english/html/overview/doc/STD-T63v9_
30/5_Appendix/Rel4/29/29060-4b0.pdf Page 18-20 PDP context request, table 5.
Dukes ( 8,612,612)) [ RAT type].
Kailash (US8,458,786) [ Abstract, read the whole Application content].
Kawasaki (2019/0028933) [ RAT type].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496